NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SHIMANO, INC.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

MBI CO., LTD.,
Cross Appellant.

2012-1286, -1294
(Reexamination N0. 95/001,051)

Appeals from the United States Patent and Trade-
mark Office, B0ard of Patent Appeals and Interferences.

ON MOTION

ORDER

The Director of the United States Patent and Trade-
mark Office moves for leave to file his brief 40 days after

SH'[MANO V. KAPPOS 2

service of the cross-appellant’s brief. MBI Co., Ltd. moves
for a 14-day extension of time, until July 23, 2012, to file
its initial brief. Shimano opposes MBI Co., Ltd.’s motion
for an extension of time. Shimano moves for leave to file
its reply brief 14 days after service of the appellee’s brief.

Upon consideration thereof,
IT ls ORDERED THAT:

The motions are granted. The Director should calcu-
late his brief due date from the date of filing of the cross-
appellant’s brief and the appellant should calculate its
brief due date for its response/reply brief from the date of
filing of the Director's brief.

FoR THE CoURT
JUL 1 3  /s/ Jan Horbal_v
Date J an Horbal§'
Clerk
cc: Raymond T. Chen, Esq.
James Alfred Deland, Esq. F“_Eg ma
R1chard Wydeven, Esq. 
826 JuL 1 3 2012
JAN HOBBALY

CLEHK